Exhibit 10.23

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 22,
2013, between Broadway Financial Corporation, a Delaware corporation and parent
company of Broadway Federal Bank, F.S.B (the “Company”) on the one hand, and
each of CJA Private Equity Financial Restructuring Master Fund I LP, a Cayman
Islands limited partnership, National Community Investment Fund, a trust, and
BBCN Bancorp, Inc., a Delaware corporation (each an “Investor” and,
collectively, the “Investors”) on the other hand.  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Investors hereby agree as follows:

 

1.                                      REGISTRATION RIGHTS

 

(a)           Shelf Registration.

 

(i)            Subject to the terms and conditions of this Agreement, the
Company covenants and agrees that upon the expiration of ninety (90) days after
the date on which the first of the transactions provided for in the agreements
listed in Schedule I hereto is completed (the “Filing Deadline”), the Company
shall have prepared and filed with the Securities and Exchange Commission (the
“SEC”) one or more Shelf Registration Statements covering the resale of all of
the Registrable Securities (or, if permitted by the rules of the SEC, otherwise
designated an existing Shelf Registration Statement filed with the SEC to cover
such Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective as
soon as practicable (and in any event no later than the Effectiveness Deadline)
and to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities until the date that is 12 months after the initial effective date
thereof (the “Registration Termination Date”).

 

(ii)           Any registration pursuant to this Section 1(a) shall be effected
by means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.

 

(b)           Piggyback Registration.

 

(i)            As long as an Investor holds Registrable Securities (as defined
below), if at any time or from time to time, the Company shall determine to
register any of its securities under the Securities Act of 1933, as amended (the
“Securities Act”) (except for the registration of securities (x) to be offered
pursuant to an employee benefit plan on Form S-8 or pursuant to a registration
made on Form S-4 or any successor forms then in effect or (y) in a transaction
relating solely to the sale of debt or convertible debt instruments), at any
time, and the registration form to be used may be used for the registration of
the Registrable Securities (a “Piggyback Registration”), the Company shall:

 

1

--------------------------------------------------------------------------------


 

(A)          give to the Investor thirty (30) days written notice prior to
filing the registration statement (the “Piggyback Registration Notice”); and

 

(B)          include in such registrations, and in any underwriting involved
therein, all the Registrable Securities specified in a written request  made by
the Investor within fifteen (15) days after receipt of such written notice from
the Company, except as set forth in subsection (ii) below.

 

(ii)           If the registration is for a registered public offering involving
an underwriting, the Company shall so advise the Investor as a part of the
Piggyback Registration Notice.  In such event, the right of the Investor to
registration shall be conditioned upon the Investor’s participation in such
underwriting and the inclusion of the Investor’s Registrable Securities in the
underwriting to the extent provided herein.  If the Investor proposes to
distribute its securities through such underwriting, it shall (together with the
Company and any other holders distributing their securities through such
underwriting) enter into an underwriting agreement in the form agreed to by the
Company with the underwriter(s) selected for such underwriting by the Company. 
The Investor and its legal counsel shall have the right to review and comment on
such underwriting agreement but shall not have any approval rights with respect
thereto.  Notwithstanding any other provision of this Agreement, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit the number of
Registrable Securities to be included in the registration and underwriting.  The
Company shall so advise the Investor and the other holders distributing their
securities through such underwriting pursuant to a Piggyback Registration, and
the number of shares of Registrable Securities and other securities that may be
included in the registration and underwriting, after first including all
securities proposed to be offered and sold by the United States Treasury
Department or its permitted transferees and by the Company, shall be allocated
among the Investor and other holders otherwise entitled to registration rights
in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities sought to be registered by the Investor and other
securities held by other holders at the time of filing the registration
statement.  If the Investor disapproves of the terms of any such underwriting,
the Investor may elect to withdraw therefrom by written notice to the Company
and the managing underwriter.

 

2.                                      EXPENSES OF REGISTRATION

 

All expenses incurred in connection with the registrations pursuant to Section 1
hereof, including all registration, filing and qualification fees, printing
expenses, fees and disbursements of counsel for the Company and expenses of any
special audits of the Company’s financial statements incidental to or required
by such registration, shall be borne by the Company, except that the Company
shall not be required to pay underwriters’ fees, discounts or commissions
relating to Registrable Securities or fees of separate legal counsel for
Investors.

 

2

--------------------------------------------------------------------------------


 

3.                                      REGISTRATION PROCEDURES

 

(a)           Company Obligations.

 

In the case of each registration effected by the Company pursuant to this
Agreement, the Company will keep the Investors who have rights with respect
thereto pursuant to this Agreement advised in writing as to the initiation of
each registration and as to the completion thereof.  In addition, at its expense
the Company will:

 

(i)            In the case of Piggyback Registrations, keep such registration
pursuant to this Agreement continuously effective for a period of ninety (90)
days, or such reasonable period necessary to permit Investors to complete the
distribution described in the registration statement relating thereto, whichever
first occurs;

 

(ii)           Prepare and file with the SEC a prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to an
effective registration statement and, subject to this Section 3(a), keep such
registration statement effective and such prospectus supplement current.

 

(iii)          Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.

 

(iv)          Furnish to the Holders such number of correct and complete copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

 

(v)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders, to keep such registration or qualification in effect for so long as
such registration statement remains in effect, and to take any other action
which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by such Holder;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

 

(vi)          Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(which notice shall not contain any material non-public information).

 

3

--------------------------------------------------------------------------------


 

(vii)         Give written notice to the Holders (which notice shall not contain
any material, non-public information):

(A)          when any registration statement filed pursuant to Section 1A or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

 

(B)          of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;

 

(C)          of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;

 

(D)          of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

(E)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made).

 

(viii)        Use its commercially reasonable best efforts to prevent the
issuance or obtain the withdrawal of any order suspending the effectiveness of
any registration statement referred to in Section 3(a)(vii)(C) at the earliest
practicable time.

 

(ix)          Upon the occurrence of any event contemplated by
Section 3(a)(vii)(C) or 3(a)(vii)(E) and subject to the Company’s rights under
Section 3(b), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(x)           Cause all such Registrable Securities to be listed on each
securities exchange on which the same class of securities issued by the Company
are then listed.

 

(xi)          If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, promptly
include in a prospectus supplement or amendment such information as the Holders
of a majority of the Registrable Securities being registered and/or sold in
connection therewith may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request.

 

4

--------------------------------------------------------------------------------


 

(xii)         Timely provide to its security holders earnings statements
satisfying the provisions of Section 9(a) of the Securities Act and Rule 158
thereunder.

 

(b)           Suspension of Sales.  Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make use
of such registration statement, prospectus or prospectus supplement inadvisable,
each Holder of Registrable Securities shall forthwith discontinue disposition of
Registrable Securities pursuant to such registration statement until such Holder
has received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”).  No single Suspension
Period shall exceed forty-five (45) consecutive days and the aggregate of all
Suspension Periods shall not exceed one hundred twenty (120) days during any
twelve (12) month period.

 

(c)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.

 

(d)           Furnishing Information.

 

(i)            Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.

 

(ii)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 1 as to a selling Holder that
such selling Holder shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities.

 

4.                                      INDEMNIFICATION

 

(a)           In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
(i) indemnify and hold harmless each Investor whose shares are so registered and
each other person, if any, who controls such Investor or Investors within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals involved) joint or several
(collectively, “Losses”), to which such Investor or Investors, such underwriter
or controlling person may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement

 

5

--------------------------------------------------------------------------------


 

of any material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof or in any free writing prospectus (as such term is defined in Rule 405)
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and (ii) will reimburse
Investor, each of its officers, directors and partners, and each person
controlling such Investor or Investors, each such underwriter and each person
who controls any such underwriter, for any reasonable legal and any other
expenses incurred in connection with investigating, defending or settling any
such claim, loss, damage, liability or action.  Notwithstanding the foregoing,
the Company will not be liable in any such case to the extent that any such Loss
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company in an instrument duly executed by an
Investor specifically for use therein.

 

(b)           Each Investor will, if Registrable Securities held by or issuable
to such Investor are included in the securities for which a registration is
being effected, (i) indemnify and hold harmless the Company, each of its
directors and officers, each underwriter, if any, of the Company’s securities
covered by such registration statement, each person who controls the Company and
each underwriter within the meaning of the Securities Act, against all Losses,
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(ii) will reimburse the Company, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such Loss, in each case
to the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company in an instrument
duly executed by the Investor specifically for use therein.  Notwithstanding the
foregoing, the total amount for which the Investor, its officers, directors and
partners, and any person controlling the Investor, shall be liable under this
Section 4(b) shall not in any event exceed the aggregate proceeds received by
the Investor from the sale of its Registrable Securities in such registration.

 

(c)           If the indemnification provided for in this Section 4 is
unavailable to an Indemnified Party with respect to any Losses, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Indemnified Party, on the one hand, and the Indemnifying Party, on
the other hand, in connection with the statements or omissions which resulted in
such Losses as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified

 

6

--------------------------------------------------------------------------------


 

Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such misstatement or omission; the Company and
each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 4(c).  No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company or any other
Indemnifying Party if the Company or such other Indemnifying Party was not
guilty of such fraudulent misrepresentation.

 

(d)           Each party entitled to indemnification under this Section 4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claims as to which indemnity may be sought, and
shall permit the Indemnifying Party to assume the defense of any such claim or
any litigation resulting therefrom; provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense.  Notwithstanding the foregoing, the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations hereunder, unless such failure resulted in
actual detriment to the Indemnifying Party.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation.

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification contained in the underwriting agreements entered into among
one or more Investors, the Company and the underwriters in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall be controlling as to the
Registrable Securities included in the public offering.

 

(f)            The indemnification provided by this Section 4 shall be a
continuing right to indemnification and shall survive the registration and sale
of any securities by any person entitled to indemnification hereunder and the
expiration or termination of this Agreement.

 

5.                                      REPORTS UNDER THE EXCHANGE ACT

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
that may at any time permit Investor to sell securities of the Company to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:

 

(a)           make and keep public information available, within the meaning of
Rule 144, including by filing all reports required under the Exchange Act in a
timely manner, at all times after the effective date of the Shelf Registration
Statement;

 

7

--------------------------------------------------------------------------------


 

(b)           furnish to the Investors forthwith upon request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 (at any time after the effective date of the Shelf Registration
Statement), and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents filed by the Company with the SEC as may be reasonably requested to
enable any such holder to take advantage of any rule or regulation of the SEC
permitting the selling of any such securities without registration.

 

6.                                      LIMITATIONS IN CONNECTION WITH FUTURE
GRANTS OF REGISTRATION RIGHTS

 

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Investors who then hold Registrable Securities,
enter into any agreement with any holder or prospective holder of any securities
of the Company which would allow such holder or prospective holder to include
such securities in any registration filed under Section 1 hereof, unless under
the terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of his
securities will not reduce the amount of the Registrable Securities of Investor
to be included in such registration.

 

7.                                      TRANSFER OF REGISTRATION RIGHTS

 

The registration rights of the Investors (and of any permitted transferee of
Investor) under this Agreement with respect to any Registrable Securities may be
assigned in whole or in part as provided in Section 8(b) below.

 

8.                                      CERTAIN DEFINITIONS

 

(a)           As used in this Agreement, the following terms shall have the
following respective meanings:

 

(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(ii)           “Effectiveness Deadline” means, with respect to the Shelf
Registration Statement required to be filed pursuant to Section 1(a), the
earlier of (i) the 90th calendar day following the Filing Deadline and (ii) the
5th Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.

 

(iii)          “Holder” means any Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 7.

 

8

--------------------------------------------------------------------------------


 

(iv)          “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement.

 

(v)           “Registrable Securities” means any and all shares of (i) common
stock, par value $0.01 per share, of the Company (“Common Stock”), including any
non-voting common stock, issued or issuable to the Investor pursuant to the
Subscription Agreement or other agreement listed in Schedule I to this
Agreement, (ii) Series F Common Stock Equivalent, par value $0.01 per share, of
the Company (the “Series F Preferred Stock”), (iii) Series G Non-Voting
Preferred Stock, par value $0.01 per share, of the Company (such stock and the
Series F Preferred Stock being collectively referred to herein as the “Preferred
Stock”) issued or issuable upon exchange of Common Stock pursuant to any
agreement listed in Schedule I to this Agreement by and between the Company and
an Investor, (iv) Common Stock, including any non-voting common stock, issued or
issuable upon conversion of the Preferred Stock in accordance with the Company’s
Certificate of Incorporation, as amended, supplemented and/or restated, or
pursuant to an agreement between the Company and an Investor, (v) capital stock
issued in respect of the Common Stock, including any non-voting common stock, or
the Preferred Stock in any reorganization, and (vi) capital stock issued in
respect of the stock referred to in clauses (i), (ii), (iii), (iv) or (v) above
as a result of a stock split, stock dividend, recapitalization or combination;
provided, that the Company may, in its discretion, require as a condition to
offers and sales of any of the foregoing pursuant to any registration that such
securities be offered and sold as, and converted into or exchanged for Common
Stock on the closing of, any such sale.  Notwithstanding the foregoing,
Registrable Securities shall not include any securities that would otherwise be
Registrable Securities if the same are (A) sold by a person in a transaction in
which the person’s rights under this Agreement are not properly assigned; or
(B)(1) sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, or (2) sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act, under Section 4(1) thereof so that all transfer restrictions,
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale.

 

(vi)          “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

 

9.                                      MISCELLANEOUS

 

(a)           Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated,
except by a written instrument signed by the Company and Investor.

 

(b)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.  This
Agreement, and the rights and obligations of the Investor hereunder, may be
assigned by the Investor to any person or entity to which Registrable

 

9

--------------------------------------------------------------------------------


 

Securities are transferred by the Investor, and such transferee shall be deemed
to have acquired all of the rights and obligations of the Investor for purposes
of this Agreement; provided, that the transferee provides written notice of such
assignment to the Company and provided that any such transfer shall be made
strictly in accordance with all applicable laws; and provided, further, that
such rights may not be held or exercised by more than one transferee of a single
original Investor named herein at any one time.  The Company may not assign its
rights under this Agreement except to its successors-in-interest as a result of
a merger, reorganization or a sale of all or substantially all of the assets of
the Company.

 

(c)           This Agreement may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement
(notwithstanding that all of the parties are not signatories to the original or
the same counterpart, or that signature pages from different counterparts are
combined), and it shall not be necessary when making proof of this Agreement or
any counterpart thereof to account for any other counterpart, and the signature
of any party to any counterpart shall be deemed to be a signature to and may be
appended to any other counterpart.  For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted by facsimile machine or other
electronic means is to be treated as an original document.  The signature of any
party on any such document, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature on an original document.  At the
request of any party, any facsimile or other electronic signature is to be
re-executed in original form by the parties which executed the facsimile or
other electronic signature.  No party may raise the use of a facsimile machine
or other electronic means, or the fact that any signature was transmitted
through the use of a facsimile machine or other electronic means, as a defense
to the enforcement of this Agreement.

 

(d)           All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (i) personal delivery to the party to be
notified; (ii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iii) one (1) business day
after deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. 
All communications to Investors shall be sent to the address of such Investor
set forth on such Investor’s signature page to this Agreement and all
communications sent to the Company shall be sent as follows:

 

If to the Company:

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, CA 90036

Attention:  Wayne-Kent A. Bradshaw, President and CEO

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

Facsimile No:  213-243-4199

Attention:  James R. Walther, Esq.

 

(e)           Wherever the term “including” is used herein, it shall be deemed
to mean “including, without limitation.”

 

(f)            In case any one or more of the provisions contained in this
Agreement, or any of the documents or agreements contemplated hereby, should be
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein, or
therein, shall not be in any way affected or impaired thereby.

 

(g)           If, and as often as, there is any change in the Common Stock or
the Non-Voting Preferred Stock by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the Common Stock and
the Non-Voting Preferred Stock as so changed.

 

(h)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
principles that would result in the application of any law other than the law of
the State of Delaware.  The parties agree to submit to the jurisdiction of the
courts of the State of Delaware in any proceeding involving this Agreement.

 

(i)            THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT CONTEMPLATED HEREBY OR RELATED HERETO
AND IN ANY ACTION DIRECTLY OR INDIRECTLY RELATED TO OR CONNECTED WITH THE
OBLIGATIONS OF THIS AGREEMENT.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
MAY DEPRIVE IT OF AN IMPORTANT RIGHT AND THAT SUCH WAIVER HAS BEEN KNOWINGLY AND
VOLUNTARILY MADE BY THE COMPANY AFTER CONSULTATION WITH ITS LEGAL COUNSEL.

 

(j)            The headings or captions of the various Sections and other
divisions of this Agreement are intended for convenient reference only and
neither form a part hereof nor are to be relied upon to interpret or modify any
of the provisions of this Agreement.

 

(k)           The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms.  It is accordingly agreed that the parties
hereto shall be entitled, without the

 

11

--------------------------------------------------------------------------------


 

necessity of posting a bond, to specific performance of the terms hereof, this
being in addition to any other remedies to which a party is entitled at law or
equity.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date set forth above.

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

By:

 /s/ Wayne-Kent A. Bradshaw

 

 

Name:

Wayne-Kent A. Bradshaw

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

CJA PRIVATE EQUITY FINANCIAL RESTRUCTURING MASTER FUND I LP

 

 

 

 

By:

CJA Private Equity Financial Restructuring GP I Ltd., its General Partner

 

 

 

By:

 /s/ Christopher J. Acito

 

 

Name: Christopher J. Acito

 

 

Title: Managing Member

 

 

 

Address for Notices:

 

 

 

CJA Private Equity Financial Restructuring

 

Master Fund I LP

 

c/o Hedgserv, Ltd.

 

Attention: Mr. Donal Murphy

 

75 St Stephens Green - 2nd Floor

 

Dublin 2 Ireland

 

 

 

with copies to:

 

 

 

CJA Private Equity Financial Restructuring

 

Master Fund I LP

 

c/o Gapstow Capital Partners LP

 

Attention: Virginia Hathorn

 

130 East 59th Street - 12th Floor

 

New York, NY 10022

 

 

 

Wiggin and Dana LLP

 

2 Stamford Plaza

 

281 Tresser Boulevard

 

Stamford, CT 06901

 

Facsimile No: 203-363-7676

 

Attention: Mark Kaduboski, Esq.

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIONAL COMMUNITY INVESTMENT FUND

 

 

 

 

 

By:

 /s/ Saurabh Narain

 

 

Name:

Saurabh Narain

 

 

Title:

Chief Executive

 

 

 

Address for Notices:

 

 

 

National Community Investment Fund

 

135 South La Salle, Suite 2040

 

Chicago, IL 60603

 

Attention: Saurabh Narain

 

--------------------------------------------------------------------------------


 

 

BBCN BANCORP, INC.

 

 

 

 

 

By:

 /s/ Mark Lee

 

 

Name: Mark Lee

 

 

Title:

Executive Vice President and Chief Credit

 

 

 

Officer

 

 

 

Address for Notices:

 

 

 

BBCN Bancorp, Inc.

 

3731 Wilshire Boulevard, Suite 1000

 

Los Angeles, CA 90010

 

Attention:  Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Schedule I

 

1.                                      Subscription Agreement, dated August 22,
2013, between the Company and CJA Private Equity Financial Restructuring Master
Fund I, L.P.

 

2.                                      Exchange Agreement, dated August 22,
2013, between the Company and National Community Investment Fund.

 

3.                                      Loan Purchase and Sale Agreement, dated
August 22, 2013, between BBCN Bank and National Community Investment Fund.

 

4.                                      Exchange Agreement, dated August 22,
2013, between the Company and BBCN Bancorp, Inc.

 

5.                                      Agreement for Partial Satisfaction of
Debt Previously Contracted, dated August 22, 2013, between the Company and BBCN
Bank.

 

--------------------------------------------------------------------------------